United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                 No. 97-4297WM
                                 _____________

Flora L. Casey,                        *
                                       *
                  Appellant,           * Appeal from the United States
                                       * District Court for the Western
       v.                              * District of Missouri.
                                       *
Robert E. Rubin, Secretary, Department *       [UNPUBLISHED]
of the Treasury,                       *
                                       *
                  Appellee.            *
                                 _____________

                           Submitted: August 3, 1998
                               Filed: August 7, 1998
                                _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

      Flora L. Casey appeals the district court's adverse grant of summary judgment
in Casey's employment discrimination suit under the Rehabilitation Act of 1973, 29
U.S.C. §§ 791 and 794. We have carefully reviewed the record and the parties' briefs,
and conclude the district court's judgment was correct. Accordingly, we affirm. See
8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-